


EXHIBIT 10.14


EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), is made between Alexandria
Real Estate Equities, Inc. (the “Company”) and Daniel J. Ryan (“Employee”). This
Agreement is effective as of August 30, 2010 (the “Effective Date”).
RECITALS
WHEREAS, the Company desires to employ Employee as its Senior Vice President –
Regional Market Director-San Diego/Strategic Operations, and
WHEREAS, Employee desires such employment by the Company, on the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:
SECTION 1.POSITION; DUTIES; LOCATION.
Employee agrees to be employed by and to serve the Company as its Senior Vice
President – Regional Market Director-San Diego/Strategic Operations, and the
Company agrees to employ and retain Employee in such capacity. In addition,
Employee agrees to serve in such capacities for the Company’s subsidiaries, and
in such additional or different capacities consistent with Employee’s position
as a senior executive of the Company, as may be determined by the Board of
Directors of the Company (the “Board”). Employee shall devote such of his
business time, energy, and skill to the affairs of the Company and its
subsidiaries as shall be necessary to perform the duties of such positions.
Notwithstanding the foregoing, and subject to any written policies of the
Company, nothing in this Agreement shall preclude Employee from: (i) engaging in
charitable and community affairs and not-for-profit activities, so long as they
do not interfere with Employee’s duties and responsibilities under this
Agreement; (ii) managing Employee’s personal investments; (iii) serving on the
boards of directors of non-profit companies; and (iv) serving on the boards of
directors of other for-profit companies; provided, however, that, prior to
accepting a position on any such for-profit board of directors, Employee shall
obtain the approval of the Board (or, if applicable, the appropriate committee
thereof), which shall be provided or withheld within the Board’s sole
discretion. The Company acknowledges and agrees to Employee’s current and/or
anticipated involvement with the entities as noted and described on Exhibit A
(“Outside Entities With Which Employee Is or Intends to be Involved During his
Employment with Company and Employee’s Current or Anticipated Relationship to
such Entities”). Employee shall report to the Company’s Chief Executive Officer.
Employee shall be based in the Company’s San Diego, California office, except
for required travel on the Company’s business. Notwithstanding the foregoing,
the Company retains the discretion to change Employee’s title, reporting
relationship, duties and assigned office location within its sole discretion
(provided that, certain changes by the Company without Employee’s express
written consent could give rise to grounds for a “Good Reason” resignation and
receipt of compensation and benefits as provided in Section 3.7 herein).
SECTION 2.    COMPENSATION AND OTHER BENEFITS.
In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2. Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.




--------------------------------------------------------------------------------




2.1    Base Salary. Subject to the terms and conditions set forth herein, the
Company agrees to pay Employee a base salary at the rate of three hundred
thousand dollars ($300,000.00) per year, less standard payroll deductions and
withholdings, payable on the Company’s regular payroll schedule (the “Base
Salary”). Employee’s Base Salary shall be reviewed no less frequently than
annually by the Board (or such committee as may be appointed by the Board for
such purpose). The Base Salary payable to Employee shall be increased annually,
at such times as the Board or a committee of the Board may deem appropriate, to
an amount determined by the Board (or a committee of the Board). Each such new
Base Salary shall become the base for each successive annual increase; provided,
however, that such increase, at a minimum, shall be equal to the cumulative
cost-of-living increment as reported in the “Consumer Price Index, San Diego,
All Items,” published by the U.S. Department of Labor. Any increase in Base
Salary or other compensation shall in no way limit or reduce any other
obligations of the Company hereunder and, once established at an increased
specified rate, Employee’s Base Salary shall not be reduced unless Employee
otherwise agrees in writing.
2.2    Signing Bonus. Employee shall receive a signing bonus of three hundred
thousand dollars ($300,000.00) (the “Signing Bonus”), paid in two installments
as follows: fifty percent (50%) will be paid on the first regularly scheduled
payroll date following the Effective Date (or after the commencement of
employment, if it occurs after the Effective Date), and fifty percent (50%) will
be paid six (6) months after the Effective Date, provided that Employee is still
employed on that date. If, prior to the one year anniversary of the Effective
Date, Employee’s employment terminates due to Employee’s resignation (other than
a resignation for Good Reason (as defined herein)), Employee is otherwise
unavailable to perform Employee’s duties hereunder, or the Company terminates
Employee’s employment for Cause (as defined herein), Employee must repay a
portion of the Signing Bonus, prorated based on Employee’s actual length of
employment during the period from the Effective Date through one year after the
Effective Date. Employee will not be required to repay any portion of the
Signing Bonus if Employee’s employment is terminated by the Company without
Cause, or if Employee resigns for Good Reason.
2.3    Annual Bonus.  Employee shall be eligible to receive a bonus for each
calendar year of the Company (each a “Bonus Year”) during Employee’s employment,
in an amount to be determined in the sole discretion of the Board (or a
committee of the Board) based upon its evaluation of Employee’s performance and
the performance of the Company during such year and such other factors and
conditions as the Board (or a committee of the Board) deems relevant. Bonuses
are not guaranteed, and the Board may determine that Employee has not earned a
bonus for any Bonus Year. Any earned bonus shall be payable within 185 days
after the end of the relevant Bonus Year or as soon thereafter as reasonably
practicable, but in no event after the end of the year following the relevant
Bonus Year; provided, however, that in the event Employee terminates employment
with the Company for any reason other than a termination by the Company for
Cause, after the end of the Bonus Year and prior to the date when such bonuses
are paid by the Company to senior executives, then Employee shall receive the
same cash bonus (not including any restricted stock grant shares) that would
have been awarded to Employee in the absence of such termination and it shall be
paid to Employee at the same time that cash bonuses are paid by the Company to
other senior executives.
2.4    Restricted Stock; Options. Subject to approval of the Compensation
Committee of the Board (the “Compensation Committee”), Employee shall receive a
restricted stock grant (the “Grant”), to be issued as of Employee’s first day of
employment or as soon thereafter as approval of the Compensation Committee is
obtained, in the amount of 15,000 shares of restricted stock, of which one third
of the stock will vest (subject to Employee’s continuous service) on each annual
anniversary of the Effective Date over a three (3) year period, with the first
such vesting date to take place on the first anniversary of the Effective Date.
Employee shall also be eligible for additional equity awards from time to time
as shall be determined by the Compensation Committee in its sole discretion, and
subject to such vesting, exercisability, and other provisions as the
Compensation Committee may determine in its discretion, after reviewing the
performance of both Employee and the Company. The Grant and all other equity
awards (if any) shall be governed in all respects by the terms of the applicable
stock option or restricted stock agreements, grant notice and plan documents,
except as specifically provided in Sections 3.1(a), 3.1(b), 3.4(b), 3.5 and
3.7(b) hereof.
2.5    Vacation. Employee shall be entitled to accrue a minimum of three (3)
weeks of paid vacation during each calendar year, prorated for partial years.
Any accrued vacation not taken during any year may be carried forward to
subsequent years; provided that Employee may not accrue more than six (6) weeks
of unused vacation at any time.




--------------------------------------------------------------------------------




2.6    Other Benefits. Employee shall be eligible to participate in such of the
Company’s benefit and deferred compensation plans as may be made available to
executive officers of the Company, including, without limitation, the Company’s
stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans and supplementary executive retirement plans, if
any.
2.7    Reimbursement For Expenses.  The Company shall reimburse Employee for all
reasonable out-of-pocket business expenses (including, but not limited to,
business entertainment expenses) incurred by Employee for the purpose of and in
connection with the performance of his services pursuant to this Agreement.
Employee shall be entitled to such reimbursement upon the presentation by
Employee to the Company of vouchers or other statements itemizing such expenses
in reasonable detail consistent with the Company’s policies. In addition,
Employee shall be entitled to reimbursement for: (i) dues and membership fees in
professional organizations and industry associations in which Employee is
currently a member or becomes a member; and (ii) appropriate industry seminars
and mandatory continuing education. The amount of expenses eligible for
reimbursement pursuant to this Section 2.7 during a calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year. Without extending the time of payment that would apply in the absence of
this sentence, the Company shall reimburse Employee for any expense eligible for
reimbursement pursuant to this Section 2.7 in accordance with the Company’s
applicable expense reimbursement policies and procedures and on or before the
end of the calendar year following the calendar year in which the expense was
incurred.
SECTION 3.    TERM AND TERMINATION; SEVERANCE.
3.1    Term And Termination; Nonrenewal. The term of this Agreement (the “Term”)
shall be for a period commencing on the Effective Date and ending three (3)
years after the Effective Date, unless terminated earlier pursuant to this
Agreement; provided, however, that commencing on August 30, 2013, and on each
subsequent anniversary thereof, the Term shall be automatically extended for one
(1) additional year unless, no later than ninety (90) days before such date,
either party shall have given written notice to the other that it does not wish
to extend the Term of this Agreement (which notice may be given for any reason).
References herein to the Term shall refer to both the initial Term and any such
extended Term. In the event that the Agreement terminates at the end of the Term
due to timely notice of non-renewal by either party for any reason, Employee
shall be entitled to compensation pursuant to Section 3.2.
(a)    Non-renewal By Company Not In Connection With A Change In Control. In
addition to compensation pursuant to Section 3.2, if the Company is the party
providing notice of non-renewal of the Agreement and such termination due to
non-renewal of the Agreement is effective prior to a Change in Control (as
defined herein), then Employee shall receive the following, provided that,
Employee satisfies the Release requirement under Section 3.8: the Company shall
accelerate the vesting of any equity awards previously granted to Employee by
the Company (whether in the form of stock options or restricted stock) such that
the shares that would have vested in the one (1) year period following the
Separation Date (as defined herein), had Employee’s employment not been
terminated, shall be deemed vested as of the Separation Date.
(b)    Non-Renewal By Company On Or Following Change In Control. In addition to
compensation pursuant to Section 3.2, if the Company is the party providing
notice of non-renewal of the Agreement and such termination due to non-renewal
of the Agreement is effective on or following a Change in Control, then Employee
shall receive the following, provided that, Employee satisfies the Release
requirement under Section 3.8: (i) the Company shall accelerate the vesting of
any equity awards previously granted to Employee by the Company (whether in the
form of stock options or restricted stock) such that the shares that would have
vested in the one (1) year period following the Separation Date, had Employee’s
employment not been terminated, shall be deemed vested as of the Separation
Date; and (ii) the Company shall pay Employee severance in an amount equal to
one (1) year of Base Salary, less standard payroll deductions and withholdings,
and paid in accordance with Section 3.9. The Company’s obligation to provide, or
continue to provide, the severance payments referenced in the immediately
preceding sentence will cease immediately and in full in the event that Employee
materially breaches any of Employee’s continuing




--------------------------------------------------------------------------------




obligations to the Company (including, but not limited to, any continuing
obligations under this Agreement or the Proprietary Information Agreement (as
defined herein)).
3.2    Compensation Upon Termination. Upon the termination of Employee’s
employment for any reason, including termination at the end of the Term due to
timely notice of non-renewal by either party, the Company shall pay Employee all
of Employee’s accrued and unused vacation and unpaid Base Salary earned through
Employee’s last day of employment (the “Separation Date”). In addition, any
bonus owed under Section 2.3 shall be paid in accordance with the terms of
Section 2.3.
3.3    Termination For Cause. At any time, the Company shall be entitled to
terminate this Agreement for Cause (as defined herein) immediately upon written
notice to Employee, which notice shall specify the reason for and the effective
date of such termination. In that event, the Company shall pay Employee the
compensation set forth in Section 3.2, and Employee shall not be entitled to any
further compensation from the Company, including severance benefits.
3.4    Termination Without Cause During The Term And Not In Connection With A
Change In Control. The Company shall be entitled to terminate Employee’s
employment without Cause during the Term immediately upon written notice to
Employee. In that event, and provided that Employee is not eligible for
severance benefits under Section 3.7 (Termination Without Cause or Resignation
For Good Reason During The Term And In Connection With A Change In Control),
Employee shall receive the following severance benefits:
(a)    Salary Continuation. The Company shall pay Employee severance in an
amount equal to one (1) year of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9. The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement).
(b)    Accelerated Vesting. The Company shall accelerate the vesting of any
equity awards previously granted to Employee by the Company (whether in the form
of stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date
(c)    Bonus. The Company shall pay Employee a cash bonus for the year in which
the Separation Date occurs in the amount of the cash bonus that Employee earned
for the previous year, if any, or if such amount has not been determined at the
time of termination, for the year prior to the previous year (provided that, if
termination is on or after a Change in Control, and Section 3.7 does not apply,
the amount shall in no event be lower than the highest actual cash bonus amount
received by Employee for the two (2) calendar years preceding the calendar year
in which the Change in Control occurs). For the avoidance of doubt, the
calculation of such cash bonus shall not include any restricted stock grants,
shares of stock, or the value of such grants or stock, which may have been
provided to Employee at any time.
(d)    Restricted Stock Grants. The Company shall grant to Employee, fully
vested, the pro rata amount of: (1) any annual performance-based grants for
Employee of restricted stock that may have already then been determined by the
Compensation Committee for the Company’s fiscal year prior to the fiscal year in
which the Separation Date occurs but which have not yet been made to Employee as
of the Separation Date; or (2) in the event that such annual performance-based
grants have not yet been determined for the Company’s fiscal year prior to the
fiscal year in which the Separation Date occurs, the average of the amounts of
any such grants that Employee received during the preceding two fiscal years
(or, if termination is on or after a Change in Control and Section 3.7 does not
apply, such amount shall be no lower than the average of the two (2) annual
grants received by Employee for the two (2) calendar years preceding the
calendar year in which the Change in Control occurs). In either event, the
proration shall be based on the number of months of completed service during the
fiscal year of termination divided by twelve (12).
(e)    Continued Health Benefits. If Employee timely elects to continue coverage
under the Company’s health insurance plans in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985




--------------------------------------------------------------------------------




(“COBRA”) or any analogous provisions of state law, the Company shall pay the
applicable premiums for such continued coverage throughout the twelve (12) month
period following the Separation Date; provided, however, that (i) the Company
shall not be required to make any such payments after such time as Employee
becomes entitled to receive similar health insurance coverage from another
employer or recipient of Employee’s services (and Employee shall promptly notify
the Company of any such fact), and (ii) any applicable premiums that are paid by
the Company shall not include any amounts payable by Employee under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of Employee.
3.5    Termination During The Term Upon Death Or Disability. The Agreement shall
terminate immediately during the Term upon Employee’s death or Disability (as
defined herein). In that event, the Company shall provide Employee (or his
estate, in the event of Employee’s death) with the compensation set forth in
Section 3.2, as well as the severance benefits set forth in Section 3.4.
3.6    Resignation During The Term. Employee shall be entitled to resign at any
time during the Term upon written notice to the Company thirty (30) days prior
to the effective date of such resignation, which shall be specified in
Employee’s notice of resignation. Unless Employee’s resignation is for Good
Reason in connection with a Change in Control, upon Employee’s resignation, the
Company shall pay Employee the compensation set forth in Section 3.2, and
Employee shall not be entitled to any further compensation from the Company,
including severance benefits, provided that, Employee will receive reimbursement
of business expenses as provided under Section 2.7, and any bonus owed under
Section 2.3 shall be paid in accordance with the terms of Section 2.3.
3.7    Termination Without Cause Or Resignation For Good Reason During The Term
And In Connection With A Change In Control. Upon or within two (2) years
following a Change in Control, the Company, during the Term, shall be entitled
to terminate Employee’s employment without Cause immediately upon written notice
to Employee, and Employee, during the Term, shall be entitled to terminate this
Agreement for Good Reason in accordance with Section 3.10(c). In either event,
Employee shall receive the following severance benefits:
(a)    Salary Continuation. The Company shall pay Employee severance in an
amount equal to one and one-half (1.5) years of Base Salary, less standard
payroll deductions and withholdings, and paid in accordance with Section 3.9.
The Company’s obligation to provide, or continue to provide, such severance
payments will cease immediately and in full in the event that Employee
materially breaches any of Employee’s continuing obligations to the Company
(including, but not limited to, any continuing obligations under this Agreement
or the Proprietary Information Agreement).
(b)    Accelerated Vesting. The Company shall accelerate the vesting of any
equity awards previously granted to Employee by the Company (whether in the form
of stock options or shares of restricted stock) such that all of the unvested
shares shall be deemed vested as of the Separation Date.
(c)    Bonus. The Company shall pay Employee a cash bonus for the year in which
the Separation Date occurs in an amount equal to one and one-half (1.5) times
the amount of the cash bonus that Employee earned for the previous year, if any,
or, if such amount has not been determined at the time of termination, one and
one-half (1.5) times the amount for the year prior to the previous year
(provided that, the amount shall in no event be lower than one and one-half
(1.5) times the highest actual cash bonus amount received by Employee for the
two (2) calendar years preceding the calendar year in which the Change in
Control occurs). For the avoidance of doubt, the calculation of such cash bonus
shall not include any restricted stock grants, shares of stock, or the value of
such grants or stock, which may have been provided to Employee at any time.
(d)    Restricted Stock Grants. The Company shall grant to Employee, fully
vested, the pro rata amount of: (1) any annual performance-based grants of
restricted stock that may have already then been determined by the Compensation
Committee for the Company’s fiscal year prior to the fiscal year in which the
Separation Date occurs but which have not yet been made to Employee as of the
Separation Date; or (2) in the event that such annual performance-based grants
have not yet been determined for the Company’s fiscal year prior to the fiscal
year in which the Separation Date occurs, the average of the amounts of any such
grants that Employee received during the preceding two fiscal years (provided
that, such amount shall be no lower than the average of the two (2) annual
grants received




--------------------------------------------------------------------------------




by Employee for the two (2) calendar years preceding the calendar year in which
the Change in Control occurs). In either event, the proration shall be based on
the number of months of completed service during the fiscal year of termination
divided by twelve (12).
(e)    Continued Health Benefits. If Employee timely elects to continue
Employee’s coverage under the Company’s health insurance plans in accordance
with COBRA or any analogous provisions of state law, the Company shall pay the
applicable premiums for such continued coverage throughout the twelve (12) month
period following the Separation Date; provided, however, that (i) the Company
shall not be required to make any such payments after such time as Employee
becomes entitled to receive similar health insurance coverage from another
employer or recipient of Employee’s services (and Employee shall promptly notify
the Company of any such fact), and (ii) any applicable premiums that are paid by
the Company shall not include any amounts payable by Employee under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of Employee.
3.8    Release. As a condition to receipt of any accelerated vesting or
severance benefits under this Agreement, Employee (or Employee’s estate, in the
event of Employee’s death) shall be required to provide the Company with an
effective general release of any and all known and unknown claims against the
Company and other specifically identified released parties, substantially in the
form attached hereto as Exhibit B (the “Release”), within the applicable time
period set forth in the specific form of Release provided to Employee by the
Company, but in no event more than sixty (60) days following the Separation
Date.
3.9    Payment Of Severance Benefits; Section 409A. In the event that Employee
is entitled to any severance benefits pursuant to Sections 3.1(a), 3.1(b), 3.4,
3.5 or 3.7 of this Agreement (other than any accelerated vesting under Sections
3.1(a), 3.1(b), 3.4(b), 3.5 or 3.7(b)), such severance benefits shall be payable
as follows: (1) (i) any payment of Base Salary pursuant to Sections 3.1(b),
3.4(a) or 3.5, shall be made in the form of substantially equal installments for
a period of one (1) year following the Separation Date, and (ii) any payment of
Base Salary pursuant to Section 3.7(a), shall be made in the form of
substantially equal installments for a period of one and one-half (1.5) years
following the Separation Date, provided that any payments delayed pending the
effective date of the Release shall be paid in arrears no later than ten (10)
days after such effective date; (2) any payment of bonus pursuant to Sections
3.4(c), 3.5, or 3.7(c), shall be made in the form of a lump sum within ten (10)
days following the effective date of the Release; and (3) any restricted stock
grants pursuant to Sections 3.4(d), 3.5, or 3.7(d), shall be made in full within
thirty (30) days following the effective date of the Release; provided, however,
that:
(a)    payment of such amounts and any other amounts or benefits provided under
this Agreement in connection with Employee’s termination of employment that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986 as amended (the “Code”), and the regulations and
other guidance thereunder, and any state law of similar effect (collectively
“Section 409A”), shall not commence in connection with Employee’s termination of
employment unless and until Employee has also incurred a “separation from
service” (as such term is defined in Treasury Regulations Section 1.409A-1(h)
(“Separation From Service”)), unless the Company reasonably determines that such
amounts and benefits may be provided to Employee without causing Employee to
incur the adverse personal tax consequences under Section 409A; and
(b)    it is intended that (i) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such installment is
hereby designated as separate for such purpose); (ii) all payments of any such
amounts or benefits satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii); and (iii) any such amounts or
benefits consisting of premiums payable under COBRA also satisfy, to the
greatest extent possible, the exemption from the application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(9)(v). However, if any
such amounts or benefits constitute “deferred compensation” under Section 409A
and Employee is a “specified employee” of the Company, as such term is defined
in Section 409A(a)(2)(B)(i), then solely to the extent necessary to avoid the
imposition of the adverse personal tax consequences under Section 409A, the
timing of such benefit payments shall be delayed as follows, provided that the
Release has become effective in accordance with its terms: on the earlier to
occur of (a) the date that is six (6) months and one (1) day after Employee’s
Separation From Service, and (b) the date of Employee’s




--------------------------------------------------------------------------------




death (such applicable date, the “Delayed Initial Payment Date”), the Company
shall (1) pay Employee a lump sum amount equal to the sum of the benefit
payments that Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefits had not been
delayed pursuant to this Section 3.9(b), and (2) commence paying the balance, if
any, of the benefits in accordance with the applicable payment schedule.
3.10    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(a)    Disability. The term “Disability” shall mean a physical or mental
disability that renders Employee unable to perform one or more of the essential
functions of his job, as determined by two (2) licensed physicians selected
jointly by the Board and Employee, for a period of 180 days during any 365 day
period.
(b)    Cause. The term “Cause” shall mean (1) Employee’s conviction of any
felony involving moral turpitude, fraud or dishonesty; (2) Employee’s persistent
unsatisfactory performance of job duties (but only as to a termination before a
Change in Control); or (3) Employee’s material violation or breach of any
Company policy (as in effect prior to a Change in Control) or statutory,
fiduciary, or contractual duty to the Company; provided that, in the event that
the Cause described above is reasonably susceptible of being cured, the Company
shall provide written notice to Employee describing the nature of such Cause and
Employee shall thereafter have thirty (30) days to cure and if cured by Employee
within such thirty (30) day period, such event shall not provide Cause for
termination by the Company.
(c)    Good Reason. Upon or within two (2) years following a Change in Control
(as defined in Section 3.10(d) below), “Good Reason” shall mean, without
Employee’s express written consent, the occurrence of any of the following
circumstances: (1) a material diminution in Employee’s duties from those in
effect immediately prior to the Change in Control, or a materially adverse
alteration in the nature or status of Employee’s responsibilities from those in
effect immediately prior to the Change in Control; (2) a material reduction by
the Company in Employee’s annual base salary as in effect on the date hereof or
as the same may be increased from time to time; (3) the relocation of Employee’s
offices to a location outside the San Diego Metropolitan area, or requiring
Employee to travel on Company business to an extent materially greater than
Employee’s business travel obligations immediately prior to the Change in
Control; (4) the failure by the Company to pay Employee any material portion of
his current compensation except pursuant to an across-the-board compensation
deferral similarly affecting all the employees of the Company and all the
employees of any entity whose actions resulted in a Change in Control, or to pay
Employee any material portion of an installment of deferred compensation under
any deferred compensation program of the Company, in each case within seven (7)
days of the date such compensation is due; (5) the failure by the Company to
continue in effect any compensation plan in which Employee participates
immediately prior to the Change in Control which is material to Employee’s total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue Employee’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of participation relative to other
participants, as existed at the time of the Change in Control; (6) a material
reduction in the benefits provided to Employee under any of the Company’s
directors and officers liability insurance, life insurance, medical, health and
accident, or disability plans in which Employee was participating at the time of
the Change in Control, or the failure by the Company to provide Employee with
substantially the same number of paid vacation days to which he is entitled in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control; or (7) the failure of the Company to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement. In order to terminate this Agreement for Good Reason, Employee must
provide written notice to the Company of the occurrence of one or more of the
foregoing circumstances within ninety (90) days following the initial occurrence
of the circumstance; provided, however, that the Company shall not be required
to provide any benefits under Section 3.7 if it is able to remedy such
circumstance within a period of thirty (30) days following such notice.
(d)    Change in Control. A “Change in Control” shall be deemed to have occurred
if:
(i)    any Person (as such term is used in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary




--------------------------------------------------------------------------------




holding securities under an employee benefit plan of the Company or any of its
affiliates, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) a Company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the Beneficial Owner (as such term is
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing twenty-five percent (25%) or more of the combined
voting power of the Company’s then outstanding securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(iii)    there is consummated a merger or consolidation of the Company with any
other Company, other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, at least seventy-five percent (75%) of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least seventy-five (75%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
3.11    No Offset. Employee shall not be required to mitigate damages under this
Agreement by seeking other comparable employment or otherwise, nor shall
Employee’s entitlement to any severance benefit hereunder be offset by any
earned income Employee may receive from employment or consulting with a third
party after his employment with the Company.
SECTION 4.    PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.
Employee shall be required to sign and abide by the Company’s standard form of
Employee Proprietary Information and Inventions Agreement (the “Proprietary
Information Agreement”), substantially in the form attached as Exhibit C.
SECTION 5.    COMPANY POLICIES.
Employee shall be required to comply with the Company’s employee policies and
procedures established by the Company from time to time, provided Employee has
notice of such policies.
SECTION 6.    ASSIGNABILITY.




--------------------------------------------------------------------------------




This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Employee to perform services and the
covenants provided by Employee hereunder are personal to Employee and have been
a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.
SECTION 7.    NOTICES.
All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:
If to the Company:    Alexandria Real Estate Equities, Inc.
385 E. Colorado Boulevard, Suite 299
Pasadena, CA  91101
Telephone:  (626) 578 0777
If to Employee:        Daniel J. Ryan
With a courtesy copy, which shall not constitute notice, to:


Grant Teeple, Esq.
Teeple Hall, LLP
9255 Towne Centre Drive, Suite 500
San Diego, CA 92121
Fax: (858) 622-0411
Telephone: (858) 622-7878
Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.
SECTION 8.    ARBITRATION.
To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, including but not limited to statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules. By
agreeing to this arbitration procedure, both Employee and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. Company acknowledges that Employee will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Employee or
the Company would be entitled to seek in a court of law. The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that Employee
would be required to pay if the dispute were decided in a court of law. Nothing
in this Agreement is intended to prevent either Employee or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.




--------------------------------------------------------------------------------




SECTION 9.    MISCELLANEOUS.
9.1    Entire Agreement. This Agreement, including Exhibit A, Exhibit B, and
Exhibit C, and the documents expressly referenced herein, contains the full,
complete, and exclusive embodiment of the entire agreement of the parties with
regard to the subject matter hereof and supersedes all other communications,
representations, or agreements, oral or written, and all negotiations and
communications between the parties relating to this Agreement. Employee has not
entered into this Agreement in reliance on any representations, written or oral,
other than those contained herein. Any ambiguity in this document shall not be
construed against either party as the drafter.
9.2    Amendment. This Agreement may not be amended or modified except by an
instrument in writing duly executed by Employee and the Company’s Chief
Executive Officer.
9.3    Applicable Law; Choice Of Forum. This Agreement has been made and
executed under, and will be construed and interpreted in accordance with, the
laws of the State of California, without regard to conflict of laws principles.
9.4    Provisions Severable. If any provision of this Agreement is held to be
invalid, illegal or unenforceable, in whole or in part, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement; and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein except to the extent
that such provision may be construed and modified so as to render it valid,
lawful, and enforceable in a manner consistent with the intent of the parties to
the extent compatible with the applicable law as it shall then appear.
9.5    Non-Waiver Of Rights And Breaches. Any waiver by a party of any breach of
any provision of this Agreement shall be in writing and will not be deemed to be
a waiver of any subsequent breach of that provision, or of any breach of any
other provision of this Agreement. No failure or delay in exercising any right,
power, or privilege granted to a party under any provision of this Agreement
will be deemed a waiver of that or any other right, power or privilege. No
single or partial exercise of any right, power or privilege granted to a party
under any provision of this Agreement will preclude any other or further
exercise of that or any other right, power or privilege.
9.6    Headings. The headings of the Sections and Paragraphs of this Agreement
are inserted for ease of reference only, and will have no effect in the
construction or interpretation of this Agreement.
9.7    Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
Agreement by such party.
9.8    Indemnification. In addition to any rights to indemnification to which
Employee may be entitled under the Company’s Charter and By-Laws, the Company
shall indemnify Employee at all times during and after Employee’s employment to
the maximum extent permitted under Section 2-418 of the General Corporation Law
of the State of Maryland or any successor provision thereof and any other
applicable state law, and shall pay Employee’s expenses in defending any civil
or criminal action, suit, or proceeding brought by a third party in advance of
the final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Executive Employment Agreement to be duly executed, effective as of the
Effective Date stated above herein.
ALEXANDRIA REAL ESTATE EQUITIES, INC. DANIEL J. RYAN






By:    /s/ Joel S. Marcus                     /s/ Daniel J. Ryan     
Joel S. Marcus
Chief Executive Officer




Date: July 9, 2010         Date: July 9, 2010






--------------------------------------------------------------------------------




EXHIBIT B
SEPARATION DATE RELEASE


(To be signed on or within 21 days after the Separation Date.)
In exchange for the accelerated vesting of equity, severance benefits, and/or
other consideration provided to me by Alexandria Real Estate Equities, Inc. (the
“Company”), and as required by the Executive Employment Agreement between the
Company and me effective September 7, 2010 (the “Agreement”), I hereby provide
the following Separation Date Release (the “Release”).
I hereby generally and completely release the Company and its parent and
subsidiary entities, and its and their respective directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) of and
from any and all claims, liabilities and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions
occurring at any time prior to or at the time that I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership or equity interests in
the Company (but excluding any applicable compensation referred to in Section 3
of the Agreement and any earned and any unpaid bonus that I am entitled to
receive pursuant to Section 2.3 of the Agreement, and the other exclusions
expressly referenced in this Release); (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing (including, but not limited to, any claims based on or arising from the
Agreement); (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the federal Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code (as amended), and the California
Fair Employment and Housing Act (as amended). Notwithstanding the foregoing, I
am not releasing the Company hereby from (i) any obligation to indemnify me
pursuant to the Articles and Bylaws of the Company, as provided in Section 9.8
of the Agreement, any valid fully executed indemnification agreement with the
Company, applicable law, or applicable directors and officers liability
insurance; or (ii) any obligations with respect to any rights that I may have
with respect to earned and unpaid bonuses (approved by the Compensation
Committee of the Board and earned by me prior to the termination date, provided
that no such bonus shall be deemed earned with respect to any fiscal year if my
employment terminates before the last day of such fiscal year), deferred
compensation (pursuant to a written plan or agreement), vested stock options,
other vested equity incentives, accrued and unused vacation pay, unpaid expense
reimbursement, or vested rights that I have under any other written plan,
written program or written agreement (including without limitation written
benefit plans). I represent that I have no lawsuits, claims or actions pending
in my name, or on behalf of any other person or entity, against the Company or
any other person or entity subject to the release granted in this paragraph. In
addition, nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I
acknowledge and agree that I am hereby waiving my right to any monetary benefits
in connection with any such claim, charge or proceeding. I represent that I have
no lawsuits, claims or actions pending in my name, or on behalf of any other
person or entity, against any of the Released Parties.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Chief



--------------------------------------------------------------------------------




Executive Officer; and (5) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth calendar
day after the date I sign it if I do not revoke it (the “Effective Date”).
I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the California Family Rights Act, the federal
Family and Medical Leave Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I further agree: (1) not to disparage the Company, or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (2) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim or other formal proceeding against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents; and (3) to reasonably cooperate with the Company, by
voluntarily (without legal compulsion) providing accurate and complete
information, in connection with the Company’s actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters, arising from events, acts, or failures to act that
occurred during the period of my employment by the Company.
By:        /s/ Daniel J. Ryan            
Daniel J. Ryan
Date: July 9, 2010    





--------------------------------------------------------------------------------




EXHIBIT C
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment by ALEXANDRIA REAL
ESTATE EQUITIES, INC. (the “Company”) and the compensation now and hereafter
paid to me, I hereby agree as follows:
1.NONDISCLOSURE.
1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless the Chief
Executive Officer (“CEO”) of the Company expressly authorizes such in writing. I
will obtain the Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at the Company and/or incorporates any Proprietary Information. I hereby assign
to the Company any rights I may have or acquire in such Proprietary Information
and recognize that all Proprietary Information shall be the sole property of the
Company and its assigns.
1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data, or information of
the Company, and of its parent and subsidiary entities. By way of illustration
but not limitation, Proprietary Information includes: (a) ideas, information and
materials, tangible or intangible, not generally known to the public, relating
in any manner to the business of the Company (which includes, but is not limited
to, acquiring, owning, operating, managing, leasing, selling, buying, expanding,
developing, or redeveloping properties containing office or laboratory space for
lease to pharmaceutical, biotechnology, life science product or life science
service companies, scientific research institutions, universities or government
agencies involved in laboratory research, and providing space and services to
early stage life sciences companies located in the principal life sciences
markets in the United States and in other countries) and its parents,
subsidiaries, predecessors, successors, affiliated entities (e.g., joint
ventures, corporate partners) and personnel (including its officers, directors,
agents, employees, consultants and contractors), tenants (including, but not
limited to, underwriting criteria, approaches, and analyses, and lease forms),
customers, clients, vendors, suppliers, distributors, consultants, brokers,
sellers, developers and all others with whom it does business, that I learn,
acquire or develop during the period of my employment with the Company; (b)
trade secrets,
 
inventions, ideas, processes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs, and techniques
(hereinafter collectively referred to as “Inventions”); (c) manuals, documents,
notes, notebooks, memoranda, files, computer programs, protocols, compilations
of technical, financial or other data, properties, lists of actual or
prospective tenants, customers and clients, names of vendors, suppliers,
distributors and consultants, specifications, designs, drawings, plans,
proposals, bids, reports, forecasts, financial information, works in progress,
and other technical or business information; (d) market information developed by
the Company, or information or forms regarding plans for research, development,
new products, completed or potential future property acquisitions,
redevelopments, developments, construction projects, investments, marketing and
selling, business plans, budgets and unpublished financial statements, financial
models and assumptions, databases, licenses, prices and costs, suppliers,
customers, tenants, clients, vendors, distributors, and consultants; (e) the
existence of any business discussions, negotiations or agreements between the
Company and any third party; and (f) information regarding the skills,
compensation and agreements of other employees, contractors or other agents of
the Company or its subsidiaries or affiliates. Notwithstanding the foregoing, it
is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, information which is not gained as a
result of a breach of this Agreement, and my own skill, knowledge, know-how and
experience to whatever extent and in whichever way I wish.
1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties (e.g., tenants,
customers, brokers, sellers, suppliers, developers, corporate partners or
affiliates) confidential or proprietary information (“Third Party Information”)
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with my work for




--------------------------------------------------------------------------------




the Company, Third Party Information unless expressly authorized by an officer
of the Company in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other third party in violation of any legal obligation I may have to such party,
and I will not bring onto the premises of the Company, or use in connection with
my work for the Company, any unpublished documents or any property belonging to
any former employer or any other third party in violation of any legal
obligation I may have to such party, unless consented to in writing by that
former employer or other third party. I will use in the performance of my duties
only information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.
1.    ASSIGNMENT OF INVENTIONS.
1.5    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
1.6    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit B (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
 
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
1.7    Assignment of Inventions. Subject to Sections 2.4 and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
1.8    Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.
1.9    Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within one (1) year after termination
of employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.
1.10    Government or Third Party. I also agree to assign all my right, title
and interest in and to any




--------------------------------------------------------------------------------




particular Company Invention to a third party, including without limitation the
United States, as directed by the Company.
1.11    Works for Hire. To the extent that I am serving as an employee of the
Company, rather than a consultant, I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C. Section 101).
1.12    Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
2.    RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
 
3.    ADDITIONAL ACTIVITIES. I agree that during the period of my employment by
(or other relationship with) the Company, I will not, without the Company’s
express written consent, engage in any activity that is or may be (in the
reasonable discretion of the Company) competitive with the Company or preparing
to compete with the Company, directly or indirectly, in the business of owning,
operating, acquiring, managing, leasing, expanding, redeveloping or developing
commercial properties throughout the United States and in other countries
containing office and laboratory space designed or improved for lease to
pharmaceutical, biotechnology, life science product and services companies,
not-for-profit scientific research institutions, diagnostic and personal care
products companies (for the purpose of laboratory research), technology
enterprises, universities, or government agencies, whether or not for
compensation, or which would otherwise conflict with my employment (or other
relationship) with the Company.
4.    NON-SOLICITATION. I acknowledge that, because of the nature of my work for
the Company, my solicitation, serving or retention of certain tenants
(“Tenants”), or certain brokers, vendors, suppliers, distributors, consultants
or partners with whom the Company does business from time to time related to my
work for the Company (each such person or entity, a “Supplier”) would
necessarily involve the use or disclosure of Proprietary Information, and the
proprietary relationships and goodwill of the Company. Accordingly, for a period
of two (2) years following the termination of my employment with the Company for
any reason, I shall not, directly or indirectly, solicit (a) any Tenant of the
Company, or (b) any Supplier or strategic partner of the Company (i) as to which
I was informed of any nonstandard or confidential terms in the contract,
business arrangement, or negotiation between the Company and such Supplier or
strategic partner, or (ii) that is then providing, or is under contract to
provide within one (1) year, services to the Company, which would be interrupted
or impeded as a result of such solicitation. I further agree that for a period
of two (2) years following the termination of my employment with the Company for
any reason, I shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce, any Tenant or Supplier to terminate his, her or its
relationship with the Company for any purpose, including, but not limited to,
the purpose of associating with or becoming a Tenant or Supplier, whether or not
exclusive, of mine or any entity of which I am or become a partner, stockholder,
principal, member, officer, director, employee, agent, trustee or consultant. I
understand that I am not prohibited from accepting employment with a Tenant or
Supplier provided I act in accordance herewith.




--------------------------------------------------------------------------------




5.    NON-INTERFERENCE. During the period of my employment with the Company and
for two (2) years thereafter, I shall not, directly or indirectly, solicit,
induce, encourage or attempt to solicit, induce or encourage, any person known
to me to be an employee or independent contractor of the Company to terminate
his or her employment or other relationship with the Company for any purpose
whatsoever, including, but not limited to, the purpose of associating with (A)
any entity of which I am or become an officer, director, partner, stockholder,
member, principal, employee, agent, trustee or consultant, or (B) any competitor
of the Company.
6.    NO CONFLICTING OBLIGATION. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.
7.    RETURN OF COMPANY PROPERTY. When I leave the employ of the Company or
earlier at the Company’s request, I will deliver to the Company all of the
Company’s property, equipment (including, without limitation, computers, Palm
Pilots or similar devices), software programs, documents, records, proposals,
notes, notebooks, lists (including any lists of tenants, properties, customers,
clients, vendors, suppliers, distributors, consultants or agents with whom the
Company does business), and files; promotional literature, annual reports and
other reports, studies, fact sheets, brochures, documents and materials relating
to acquisitions or potential acquisitions; documents and materials relating to
redevelopments or developments; agreements; leases; term sheets; letters of
intent and similar documents; draft documents; any and all materials containing
or disclosing Proprietary Information, Company Inventions or Third Party
Information; and any and all other materials (including, without limitation,
computerized and/or electronic information) that refer, relate or otherwise
pertain to the Company and/or its officers, directors, agents, employees or
consultants; and any and all business dealings of said persons and entities,
that I received, developed or obtained during my employment with the Company or
which I otherwise possess or control, together with all copies or reproductions
thereof, in whole or in part. I agree to certify in writing that I have
conducted a diligent search to locate any property or information described in
the preceding sentence that is within my custody or control and that I have
complied with the requirements of that sentence. I further agree that any
property situated on or accessible from the Company’s premises and owned by the
Company,
 
including computers, disks and other storage media, files, filing cabinets, or
other work areas, is subject to inspection by Company personnel at any time
during or after my employment with the Company, with or without further notice.
8.    LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the damage or misappropriation of which would cause
the Company irreparable harm, the Company shall have the right to enforce this
Agreement (as provided in Section 10 herein) and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.
9.    DISPUTE RESOLUTION. Any and all disputes, claims, or causes of action, in
law or equity, arising out of or relating to this Agreement, my hiring by,
employment with or separation from the Company, or any other dispute arising
between or among me and the Company and/or its officers, directors, agents,
employees or consultants (collectively, “Claims”), shall be resolved to the
fullest extent permitted by law, by final, binding, and (to the extent permitted
by law) confidential arbitration conducted by JAMS, Inc. (“JAMS”) before a
single arbitrator in Los Angeles, California in accordance with the applicable
JAMS rules then in effect (provided that, if such rules conflict with this
paragraph in any manner, the terms of this paragraph shall control). The Company
and I both acknowledge that by agreeing to this arbitration procedure, each
party is waiving the right to resolve any such dispute through a trial by jury
or judge or by administrative proceeding. I will have the right to be
represented by legal counsel at any arbitration proceeding. In addition to and
notwithstanding those rules, I and the Company agree that the arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written statement signed by the arbitrator regarding the disposition of
each Claim and the relief, if any, awarded as to each Claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall pay all of the JAMS arbitration fees in excess
of the amount of filing and other court-related fees I would have been required
to pay if the Claims were asserted in a court of law. Nothing in this Agreement
is intended to prevent either the Company or me from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may




--------------------------------------------------------------------------------




be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.


10.    NOTICES. Any notices required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon receipt of electronic acknowledgment of transmission; or (iv)
within three (3) business days if sent by U.S. mail. Notice shall be sent to me
at the last address provided in writing to the Company or to the Company to the
attention of its CEO at the Company’s principal place of business.
11.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement by the Company providing a copy of this
Agreement to my new employer, or otherwise.
12.    

GENERAL PROVISIONS.
12.1    Governing Law; Consent to Personal Jurisdiction. This Agreement and any
action related thereto will be governed, controlled, interpreted, and defined by
and under the laws of the State of California, without giving effect to any
conflicts of laws principles that require the application of the law of a
different state. I hereby expressly consent to the personal jurisdiction and
venue in the state and federal courts for the county in which Company’s
principal place of business is located for any lawsuit filed there against me by
Company arising from or related to this Agreement.
12.2    Severability. Should any provisions of this Agreement be held by a court
of law to be invalid, illegal or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby; and the provision in question shall be modified so
as to render it enforceable consistent with the parties’ intent insofar as
possible under applicable law.
12.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
12.4    Survival. The provisions of this Agreement shall survive the termination
of my employment for any
 
reason and the assignment of this Agreement by the Company to any successor in
interest or other assignee.
12.5    At-Will Employment. I acknowledge that my employment relationship with
the Company is terminable at-will. I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
the Company, nor shall it interfere in any way with my right or the Company’s
right to terminate my employment at any time, with or without cause, and with or
without advance notice.
12.6    Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
12.7    Export. I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
12.8    Advice of Counsel. I acknowledge that, in executing this Agreement, I
have had the opportunity to seek the advice of independent legal counsel, and I
have read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation hereof.
12.9    Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement (except for Section 2.7 (Works For Hire)) shall apply to any time
during which I was previously employed or was previously engaged as a
consultant, or am in the future employed or am in the future engaged as a
consultant, by the Company (or its parent or subsidiary entities) if no other
written agreement governs nondisclosure and assignment of inventions during such
period. This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior representations, promises, and agreements between us with respect to such
subject matter. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by the party to be charged (which, in the case of the Company, shall
require the signature of a duly authorized officer of the Company). Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.




--------------------------------------------------------------------------------




This Agreement shall be effective as of the first day of my employment (or the
first day of my engagement as a consultant with the Company if such engagement
preceded my employment and this Agreement applies to such previous engagement
pursuant to Section 13.9).
ACCEPTED AND AGREED TO:
ALEXANDRIA REAL ESTATE EQUITIES, INC.
By: Joel S. Marcus    
Title: Chief Executive Officer    
Dated: _July 9, 2010__________
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND AND AGREE TO ITS TERMS. I
HAVE COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.
Dated: ___July 9, 2010________
/s/ Daniel J. Ryan    
(Signature)
Daniel J. Ryan    
(Printed Name)










--------------------------------------------------------------------------------




EXHIBIT D
VERALLIANCE INDEMNITY
In consideration of the consent by Alexandria Real Estate Equities, Inc. (the
“Company”) to Daniel J. Ryan’s continued activities with Veralliance Properties,
Inc., including its successors and assigns (collectively, “VPI”), during Mr.
Ryan’s employment with the Company as discussed in Exhibit A to the Executive
Employment Agreement between the Company and Mr. Ryan (the “Agreement”), VPI
hereby agrees as follows:


(1)    Insurance Coverage. VPI represents and warrants that it maintains, and
will continue to maintain during the period of Mr. Ryan’s employment with the
Company, general commercial liability insurance providing coverage in an amount
of no less than $1,000,000.00. A Certificate of Insurance indicating such
coverage will be delivered to the Company by VPI upon request.


(2)    Indemnification. VPI hereby indemnifies and holds harmless, and promises
to defend, the Company and its affiliates, employees, and agents, from and
against any and all liabilities, losses, damages, costs, and other expenses
(including attorneys’ and expert witnesses’ costs and fees) arising from or
relating to any claims made against the Company alleging liability arising from
or related to any actions or omissions of either VPI or Mr. Ryan (with respect
to Mr. Ryan’s actions on behalf of VPI) (each, a “Claim”). In the event of any
Claim for which the Company (or any of its affiliates, employees, or agents) is
or may be entitled to indemnification hereunder, the Company may, at its option,
require VPI to defend such Claim at VPI’s sole expense. VPI may not agree to
settle any such Claim without the Company’s express prior written consent.


(3)    Noncompetition. VPI hereby agrees that it will not engage, directly or
indirectly, in any activities that are, or reasonably could be considered,
competitive with the Company’s business activities (including but not limited to
engaging in activities in preparation to compete with the Company), unless such
activities are expressly permitted under the Agreement or otherwise are
authorized in advance and in writing by the Company.


ENTERED INTO BY:                ACKNOWLEDGED BY:


VERALLIANCE PROPERTIES, INC.            ALEXANDRIA REAL ESTATE EQUITIES, INC.






/s/ Daniel J. Ryan                            /s/ Joel S. Marcus                
Daniel J. Ryan                            Joel S. Marcus    
Chief Executive Officer    
    

